Title: From Thomas Jefferson to William Short, 9 November 1824
From: Jefferson, Thomas
To: Short, William


                        Dear Sir
                        
                            Monticello
                            Nov. 9. 24.
                    I recieve your letter of the 2d while La Fayette is with us. our county has recieved him as handsomely as their limited means permitted. among the toasts they drank ‘a gratitude which ends not in words.’ and I think  sentiment is taking in other states. the President will also give a hint on which Congress will be led to take up the subject.—Mde L’Epinay is safely recieved. Hall’s book is still going the rounds of the family in which there are so many readers that the guantlet is a pretty long one. it shall be safely returned when thro’ that. I have not yet heard of the telescope, but have no doubt it will come safely—our letters from Gilmer are encoraging. he had made some very satisfactory engagements, and thinks he will enable us to commence on the 1st of February, and that he may arrive with his cortege even by Christmas.—I am sorry to hear your health was affected by your journey, and have no doubt it was by that part of it which laid through the lower country. I feared for La Fayette at York and on James river before a frost. he and his son however escaped: but La Vasseur arrived here under an attack of fever, preceded by a severe ague. but it ceased at once. you may visit us with safety in any season, and it will be always with welcome.—immediately after mr Harris left us, I was attacked by an imposthume under the jaw, which so effectually closed that that I could take no sustenance but in a liquid form sucked thro’ a tube. I suffered much for 3. weeks; but before La Fayette’s arrival I had got well enough to attend him thro’ the ceremonies to which he was subjected. the gland is still swelled but I hope will go off without further inconvenience.ever and affectionately yours
                        Th: Jefferson
                    